1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      SHANA LEE MCCART-POLLAK,
4
                            Plaintiff,
5                                            2:20-cv-01624-GMN-VCF
      vs.                                    ORDER
6     ON DEMAND DIRECT RESPONSE LLC, et al.,
7                           Defendants.
8           Before the Court is Shana Lee McCart-Pollak’s Motion Requesting Leave to Amend (ECF No.
9    78).
10          No opposition has been filed and the time to file an opposition has passed. Under LR 7-2(d), the
11   failure of an opposing party to file points and authorities in response to any motion, except a motion under
12   Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the motion.
13          Here, it seems as though defendants have consented to the granting of the instant motion.
14          Accordingly,
15          IT IS HEREBY ORDERED that Shana Lee McCart-Pollak’s Motion Requesting Leave to Amend
16   (ECF No. 78) is GRANTED.
17          IT IS FURTHER ORDERED that Plaintiff must file her Amended Complaint on or before July
18   20, 2021.
19

20          DATED this 6th day of July, 2021.
                                                                  _________________________
21
                                                                  CAM FERENBACH
22                                                                UNITED STATES MAGISTRATE JUDGE

23

24

25
